Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  A process for the production of a milk product enriched with galactooligosaccharide and isomalto-oligosaccharide and having reduced lactose and glucose contents, comprising treating milk raw materials with lactase and transglucosidase, comprising the following steps: (1) providing the milk raw materials, wherein the milk raw materials comprise about 10 to 60% (w/w) solid; (2) adding about 0.01 to 0.5% (w/w) lactase and about 0.01 to 1.0% (w/w) transglucosidase to the milk raw materials; (3) reacting at about 50°C for about 60 minutes, and (4) subjecting the product of step (3) to heating and enzyme inactivation followed by cooling, wherein after treatment, the content of galactooligosaccharide is about 1.0 (g/100g) or more and the content of isomalto-oligosaccharide is about 0.5 (g/100g) or more is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
November 4, 2021